DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ANNA SCHIAVO,
                                Appellant,

                                     v.

  REEMPLOYMENT ASSISTANCE APPEALS COMMISSION and ST.
                THOMAS MORE PARISH,
                      Appellee.

                               No. 4D20-2143

                              [October 7, 2021]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission; Case No. RAAC20-00828.

  Isidro M. Garcia of Garcia Law Firm, P.A., West Palm Beach, for
appellant.

  Katie E. Sabo, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY, and DAMOORGIAN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.